Staats v Eberl (2018 NY Slip Op 08873)





Staats v Eberl


2018 NY Slip Op 08873


Decided on December 21, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 21, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, CURRAN, AND TROUTMAN, JJ.


1441 CA 18-01320

[*1]JOSEPH L. STAATS, PLAINTIFF-RESPONDENT,
vMEGAN M. EBERL, DEFENDANT-RESPONDENT, AND THOMAS A. KOWALCZYK, DEFENDANT-APPELLANT. 


HAGELIN SPENCER, LLC, BUFFALO (MEGAN F. ORGANEK OF COUNSEL), FOR DEFENDANT-APPELLANT.
FRIEDMAN & RAZENHOFER, P.C., AKRON (SAMUEL A. ALBA OF COUNSEL), FOR PLAINTIFF-RESPONDENT.
LAW OFFICES OF JOHN WALLACE, BUFFALO (NANCY A. LONG OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Joseph R. Glownia, J.), entered February 26, 2018. The order denied the motion of defendant Thomas A. Kowalczyk for summary judgment on the issue of 
negligence.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on November 29, and December 5 and 11, 2018,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: December 21, 2018
Mark W. Bennett
Clerk of the Court